PER CURIAM.
Willie McCune appeals the denial of his motions for postconviction relief filed pursuant to Florida Rules of Criminal Procedure 3.800 and 3.850. McCune filed three virtually identical, successive motions alleging that he had not received all of the jail time credit to which he was entitled. These resulted in two appeals which have been consolidated here.
The trial court denied the first two motions on the grounds that they were time-barred under rule 3.850. This decision would have required reversal as McCune stated a facially sufficient claim for relief under rule 3.800(a) which could be brought at any time. However, in addressing McCune’s third motion, the trial court reviewed it on its merits and denied it with attachments which refuted McCune’s claim that he was entitled to more jail time credit than he had received. Therefore, we affirm.
CAMPBELL, A.C.J., and WHATLEY and NORTHCUTT, JJ„ Concur.